



PULTEGROUP, INC.
AMENDED RETIREMENT POLICY
(Effective November 30, 2017)


This PulteGroup, Inc. Retirement Policy, as set forth herein (the “Policy”),
sets forth administrative guidelines to be used by the Compensation and
Management Development Committee of the Board of Directors (the “Compensation
Committee”) of PulteGroup, Inc., a Michigan corporation (“PulteGroup”), with
respect to the treatment of outstanding equity-based awards and long-term
incentive awards for employees of PulteGroup and its subsidiaries (collectively,
the “Company”) whose employment terminates pursuant to a Qualifying Retirement
(as described herein).


1.
Qualifying Retirement. For purposes of administering this Policy, a Qualifying
Retirement means a termination of employment by the employee (i) on or after the
attainment of age 60 and the completion of five consecutive years of service or
(ii) on or after the attainment of age 55 and the completion of ten consecutive
years of service; provided that, the employee delivers his or her notice of
retirement to the Company at least six months prior to the anticipated
retirement date.



2.
Treatment of Equity and Long-Term Incentive Awards Upon a Qualifying Retirement.



If an employee experiences a Qualifying Retirement and timely executes and does
not revoke a Release, Non-Competition, Non-Solicitation and Confidentiality
Agreement (“Release”), in a form satisfactory to the Company which shall include
a two-year non-competition and non-solicitation period, the vesting and exercise
period with respect to the employee’s outstanding awards under PulteGroup’s
stock incentive plans and long-term incentive programs may be treated as follows
(and, with respect to time-based restricted stock units (“RSUs”), to the extent
set forth in the applicable award agreement):


(a)Stock Options. Any outstanding stock options held by an employee as of the
date of his or her Qualifying Retirement shall be exercisable only to the extent
such stock options are exercisable as of such date or become exercisable
pursuant to the terms of the underlying option award agreements and shall remain
exercisable until the option expiration date.


(b)Time-Based Restricted Shares and Time-Based RSUs . Fifty percent (50%) of the
shares of PulteGroup common stock subject to an employee’s outstanding
time-based restricted share and RSU awards that were not vested immediately
prior to the employee’s Qualifying Retirement shall vest upon the employee’s
Qualifying Retirement (subject to the Release becoming irrevocable) and the
remaining shares of PulteGroup common stock subject to such awards shall
continue to vest in accordance with the original vesting schedule set forth in
the underlying award agreements, assuming that the employee had remained
employed with the Company through each vesting date, subject to any delay
required by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). The accelerated vesting provided for under this Section 2(b) shall
apply to the first tranche of shares scheduled to vest following the employee’s
Qualifying Retirement, and, to the extent the accelerated vesting provided for
under this Section 2(b) applies to additional shares, shall be applied with
respect to each subsequent tranche in sequential order thereafter.


(c)Long-Term Incentive Plan Awards (Cash and Equity-Based Performance Awards).
If an employee experiences a Qualifying Retirement during a performance period,
then subject to the Compensation Committee’s certification that the performance
goals for such performance period have been achieved, the employee shall be
entitled to a prorated portion of any outstanding long-term incentive plan
awards at the end of the applicable performance period(s) based on the actual
performance during the performance period determined by multiplying the full
amount of any such award so payable by a fraction, the numerator of which shall
equal the number of days such employee was employed with the Company during the
performance period (including the date of the employee’s termination of
employment) and the denominator of which shall equal the number of days in the
performance period. Notwithstanding anything herein to the contrary, the
prorated award shall be paid in accordance with the





--------------------------------------------------------------------------------





terms of the applicable award agreement, subject to any delay required by
Section 409A of the Code.


(d)Cancellation of Awards. Notwithstanding the preceding, this Section 2 shall
not limit the right of the Company to cancel any awards in connection with a
corporate transaction pursuant to the terms of PulteGroup’s stock incentive
plans.


3.
Other Benefits. If an employee experiences a Qualifying Retirement and timely
executes and does not revoke a Release, in a form satisfactory to the Company
which shall include a two-year non-competition and non-solicitation period, the
employee is also eligible for the employee’s annual bonus, based on actual
performance of the Company and prorated based on number of days employee was
employed in the year of employee’s Qualifying Retirement. Payment under this
section, if any, will be made as soon as is practical after the end of the year
and no later than March 15 of the year following employee’s Qualifying
Retirement.



4.
Amendment or Termination of the Policy.



PulteGroup reserves the right to amend or terminate this Policy at any time in
its sole discretion.


5.
No Right to Employment or Benefits Described in this Policy.



Neither the adoption of this Policy, nor any amendment hereof, nor the creation
of any fund, trust or account, nor the payment of any benefits, shall be
construed as giving any employee the right to be retained in the service of the
Company, and all employees shall remain subject to discharge to the same extent
as if this Policy had not been adopted.


This Policy is adopted to set forth certain administrative guidelines with
respect to the treatment of equity awards following a Qualifying Retirement and,
notwithstanding anything in this Policy to the contrary, the decision to apply
this Policy to any particular award shall be determined by the Compensation
Committee on a case-by-case basis and nothing in this Policy shall entitle any
employee of the Company to receive any of the benefits described herein, except
to the extent such benefits are set forth in the underlying award agreement.


6.
Compliance With Section 409A of the Code.



This Policy and the awards subject to this Policy are intended to be exempt from
or comply with Section 409A of the Code, and shall be interpreted and construed
accordingly. To the extent an award agreement provides for the award to become
vested and be settled upon the employee’s termination of employment, the
applicable shares shall be transferred to the employee or his or her beneficiary
upon the employee’s “separation from service,” within the meaning of Section
409A of the Code. Notwithstanding any other provision in this Policy or an award
agreement, to the extent any payments under an award agreement constitute
nonqualified deferred compensation (within the meaning of Section 409A of the
Code), then (A) each such payment which is conditioned upon the employee’s
execution of the Release and which is to be paid or provided during a designated
period that begins in one taxable year and ends in a second taxable year, shall
be paid or provided in the later of the two taxable years, (B) if the employee
is a specified employee (within the meaning of Section 409A of the Code) as of
the date of the employee’s separation from service, each such payment that is
payable upon the employee’s separation from service and would have been paid
prior to the six-month anniversary of the employee’s separation from service,
shall be delayed until the earlier to occur of (i) the first day of the seventh
month following the employee’s separation from service or (ii) the date of the
employee’s death and (C) if the employee satisfies the age and service
requirements for a Qualifying Retirement, then any shares that vest upon any
other termination of employment under the award agreement (except for death)
shall be settled pursuant to the same vesting terms that apply to a termination
by reason of a Qualifying Retirement; provided, however, if a termination of
employment occurs within two years following a Change in Control and the Change
in Control is a “change in control event” within the meaning of Section 409A of





--------------------------------------------------------------------------------





the Code, then any shares deliverable pursuant to such termination shall be
delivered in accordance with the applicable sections of the award agreement that
provide for such terminations to the extent permitted by Section 409A of the
Code and subject to clauses (A) and (B) of this sentence.







